ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 31, 1970, 233 So.2d 458 affirming in part and reversing in part the judgment of the Circuit Court for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment, by appeal, the Supreme Court of Florida by its opinion and judgment filed February 24, 1971, 245 So.2d 57 and mandate dated March 12, 1971, now lodged in this court, reversed in part and affirmed in part this court’s judgment and remand the cause with directions to reinstate the judgment of the circuit court;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause on April 16, 1970 is withdrawn, the opinion and judgment of this court filed March 31, 1970, insofar as it reversed the judgment of the trial court awarding punitive damages to the plaintiffs is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court appealed from in this cause is affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).